Citation Nr: 1606208	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for meralgia paraesthetica of the left leg/thigh, to include the question of propriety of a reduction to 0 percent effective June 1, 2011.

2.  Entitlement to a compensable rating from January 9, 2006, to March 18, 2007, and a rating in excess of 10 percent from March 19, 2007, for varicose veins, left leg, postoperative (varicose veins).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1979 and from December 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Appeals (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2009 the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  In August 2009 and August 2014, the Board remanded the claims for further development.

A review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In light of the Veteran's statements at his most recent VA examinations, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.

The Board has considered the Veteran's June 2015 request for additional time to submit evidence.  It has now been six months and he has not submitted additional evidence.  Moreover, his representative submitted a December 2015 appellate brief essentially indicating that the case was ready for review.  The Board finds that a decision can be issued at this point in time, without prejudice to the Veteran.

The issues of entitlement to service connection for a left shoulder disability and bilateral nerve damage of the upper extremities and whether there is new and material evidence to reopen claims for entitlement to service connection for back and neck disabilities have been raised by the record in a June 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The overall evidence of record does not demonstrate that the appellant's service-connected meralgia paraesthetica of the left leg/thigh exhibited improvement as of June 1, 2011, and the reduction in the disability rating from 10 to noncompensable as of that date was therefore improper. 

2.  Throughout the rating period on appeal, the Veteran has been evaluated at the highest available schedular rating for meralgia paraesthetica of the left leg/thigh.  There are no symptoms or findings that make application of the regular schedular provisions impractical.

3.  For the entire period on appeal, the Veteran's varicose veins, left leg, postoperative (varicose veins), were manifested by intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; the most probative evidence of record fails to demonstrate the presence of persistent edema or ulceration.  There are no symptoms or findings that make application of the regular schedular provisions impractical.

4.  The Veteran is not shown to have been unable to obtain or maintain gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Restoration of the 10 percent disability rating for service-connected meralgia paraesthetica of the left leg/thigh is warranted.  38 U.S.C.A. §§ 1155, 5110, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.344, 3.500, 4.1, 4.10, 4.124a, Diagnostic Code (DC) 8629 (2015).

2.  Throughout the rating period on appeal, the criteria for a rating in excess of 10 percent for meralgia paraesthetica of the left leg/thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8629 (2015).

3.  Prior to March 19, 2007, a rating of 10 percent, but no higher, is warranted for varicose veins, left leg, postoperative (varicose veins).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.321, 4.7, 4.104, DC 7120 (2015). 

4.  Since March 19, 2007, the criteria for a disability rating higher than 10 percent for varicose veins, left leg, postoperative (varicose veins) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.321, 4.7, 4.104, DC 7120 (2015). 

5.  The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of the Reduction

The Veteran's meralgia paraesthetica of the left leg/thigh is rated under Diagnostic Code (DC) 8629, which provides for a noncompensable rating for mild or moderate paralysis of the external cutaneous nerve of the thigh.  A 10 percent rating is assigned for severe to complete paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, DC 8629.  

In a November 2010 rating decision, the Veteran was informed that his 10 percent evaluation for meralgia paraesthetica of the left leg/thigh was proposed to be reduced to noncompensable.  

In a March 2011 rating decision, the RO reduced the disability evaluation from 10 percent to noncompensable, effective June 1, 2011.  The Veteran maintains that his 10 percent rating, initially assigned effective July 9, 2007 should not have been reduced.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e); see also 38 U.S.C.A. § 5112(b)(6).

The Veteran was sent a notice letter of the proposed reduction dated in December 2010.  Such communication fully detailed the proposal to reduce his disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate.  Evidence was submitted and considered, and the reduction was implemented in a March 2011 rating decision, effective June 1, 2011.  Given the chronology of the process described above, the Board finds that the RO complied with the due process procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The Board must next address whether the reduction was warranted.  In certain rating reduction cases, VA benefits recipients are to be afforded greater protections. See 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  

Service connection for meralgia paraesthetica of the left leg/thigh was granted and evaluated as 10 percent disabling effective July 9, 2007.  The RO proposed reducing that evaluation in November 2010.  The 10 percent evaluation had, therefore, been in effect for a period of less than five years, and the provisions of 38 C.F.R. § 3.344 are not applicable in this instance.  For disability ratings in effect for less than five years, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.

Historically, the Veteran underwent a VA examination in June 2007.  The examiner noted that the Veteran was using a walking cane for support, primarily for left leg weakness.  It was noted that the Veteran had evidence of left anterior femoral cutaneous nerve of the thigh impairment which is a sensory neuropathy. 

The Veteran underwent an additional examination in September 2007.  Normal gait, strength, coordination, and deep tendon reflexes were noted.  He had sensory loss in the lateral and anterior aspect of the left leg consistent with lateral femoral cutaneous neuropathy.  He was diagnosed with left meralgia paraesthetica of the left thigh with pain.

The Veteran subsequently underwent another VA examination in May 2008.  A physical examination at that time reflected a decrease in monofilament and light touch in the distribution of the sensory portion of the femoral nerve including the sural branch.  No muscle atrophy and no weakness were noted.  The examiner indicated that the diagnosis of meralgia paresthetica was still valid, but that it seemed as if the sensory pattern was more consistent with a femoral neuropathy rather than simply the anterior femoral cutaneous nerve branch.

The Veteran was once again examined in December 2009.  The VA examiner indicated that he was going to order a nerve conduction velocity and would submit an addendum afterwards.  A January 2010 electromyography report noted an abnormal study.  It noted that nerve conduction studies of all four extremities shows mild distal peripheral neuropathy in the lower extremities.  In a January 2010 addendum opinion the VA examiner noted that the nerve conduction velocity study report indicated that the nerve conduction studies of all four extremities reflected mild distal peripheral neuropathy in the lower extremity.  He diagnosed the Veteran with mild polyneuropathy of the lower extremities.  In a subsequent May 2010 VA medical addendum the VA examiner concluded that the mild peripheral neuropathy that the Veteran now suffers from is not linked to the complaints of pain in the left lower extremity when he was in service.  In an additional November 2010 VA medical addendum the VA examiner stated that in the Veteran's May 2010 examination he did not find residual evidence of a meralgia paresthetica.  He concluded that the nerve condition velocities failed to confirm a neuropathy that could be linked to the Veteran's military service.  He noted that there is no doubt that the Veteran was in pain from multiple problems that may be linked to military service including low back pain, plantar fasciitis, and possibly others.

A September 2014 VA examination revealed mild incomplete paralysis of the left external cutaneous nerve of the thigh.  Testing regarding the Veteran's left anterior crural (femoral) nerve revealed normal findings.  A March 2015 VA examiner found that the Veteran's left thigh meralgia paresthetica has not resolved and that dysthesia and decreased sensory persist over the lateral upper thigh on examination.

Applying the facts in this case to the criteria discussed above, the Board concludes that improvement of the Veteran's meralgia paraesthetica of the left leg/thigh has not been demonstrated based on the examinations of record.  The May 2010 VA medical opinion that did not find residual evidence of a meralgia paresthetica is found to warrant a lesser degree of probative weight and not to be supported by the January 2010 nerve conduction study of record which does not include testing of the specific thigh nerves at issue.  Overall the evidence demonstrates continued left meralgia paresthetica.  Moreover, the Board finds that the March 2015 VA medical opinion is unequivocal and consistent with earlier nerve conduction studies conducted in January 2001 and January 2002.

In light of the above discussion, the Board concludes that there was no improvement in the Veteran's meralgia paraesthetica of the left leg/thigh warranting a reduction in the assigned evaluation.  Accordingly, the 10 percent evaluation is restored, and the reduction is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

II.  Increased Ratings

The remaining questions, therefore, include whether a rating in excess of 10 percent is warranted throughout the period on appeal for his service-connected meralgia paresthetica of the left leg/thing.  The Board will also address the Veteran's increased rating claim for postoperative varicose veins of the left leg. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Meralgia Paraesthetica of the Left Leg/Thigh

The Veteran's service-connected meralgia paraesthetica of the left leg/thigh is now rated as 10 percent disabling, throughout the period on appeal, under Diagnostic Code 8629, 38 C.F.R. § 4.124a (2015).  The Veteran asserts that a higher rating is warranted.

Diseases of the peripheral nerves are rated under 38 C.F.R. § 4.124a.  Pursuant to DC 8629 (neuritis), paralysis of the external cutaneous nerve of the thigh, a noncompensable rating is warranted for mild or moderate paralysis and for severe to complete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.14a, DC 8629 (2015).

The rating schedule does not define the terms 'mild,' 'moderate,' or 'severe' as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered 'mild,' or at most, 'moderate' in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for 'moderate' incomplete paralysis.  38 C.F.R. § 4.124 (2015).

As noted above, the Veteran underwent a VA examination in June 2007 which noted that the Veteran had evidence of left anterior femoral cutaneous nerve of the thigh impairment which is a sensory neuropathy.  On VA examination in September 2007 there was sensory loss in the lateral and anterior aspect of the left leg consistent with lateral femoral cutaneous neuropathy.  The diagnosis was left meralgia paraesthetica of the left thigh with pain.  VA examination in May 2008 noted a decrease in monofilament and light touch in the distribution of the sensory portion of the femoral nerve including the sural branch.  No muscle atrophy and no weakness were noted.  The diagnosis of meralgia paresthetica was found to be still valid, but the examiner noted it seemed as if the Veteran's sensory pattern was more consistent with a femoral neuropathy rather than simply the anterior femoral cutaneous nerve branch.

A January 2010 VA examination addendum opinion found nerve conduction velocity study revealed mild distal peripheral neuropathy in the lower extremity.  The diagnoses included mild polyneuropathy of the lower extremities.  In a subsequent May 2010 VA medical addendum the VA examiner concluded that the mild peripheral neuropathy was not linked to the complaints of pain in the left lower extremity noted in service.  An additional November 2010 VA medical addendum found no residual evidence of a meralgia paresthetica and concluded that the nerve condition velocities failed to confirm a neuropathy that could be linked to the Veteran's military service.  

On September 2014 VA examination the Veteran reported intermittent pain, of mild nature, in his left lower extremity.  Mild left lower extremity paresthesias and/or dysesthesias, and mild numbness of the left lower extremity were also reported. No muscle atrophy was noted.  An examination at that time reflected incomplete paralysis of mild severity in the left external cutaneous nerve of the thigh.  The Veteran's left anterior crural (femoral) nerve was noted to be normal.  The VA examiner indicated that EMG studies performed in 2010 reflected mild neuropathy. 

The Veteran underwent an additional VA examination in March 2015 and reported severe intermittent pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity.  No muscle atrophy was observed.  The examiner noted that the Veteran's gait was abnormal.  The external cutaneous nerve of the left thigh and the anterior crural (femoral) nerve were found to be normal.  The Examiner stated, however, that the Veteran's service-connected left thigh meralgia paresthetica had not resolved and that dysesthesia and decreased sensation persisted over the lateral upper thigh on examination.  The VA examiner further indicated that the Veteran's left tibial and peroneal nerves were affected by neuropathy of diabetes along with multiple other nerves and were moderate to severe.  

Based upon the evidence of record, the Board finds that the Veteran has been evaluated at the highest available schedular rating for meralgia paraesthetica of the left leg/thigh and does not provide a basis for a higher schedular rating.  The 10 percent rating, assigned throughout the period on appeal, for the Veteran's left lower extremity nerve disorder is the highest evaluation under DC 8629 for the service-connected disability.  

The Board notes that the Veteran specifically requested at his May 2009 BVA hearing that his disability be considered under DC 8526, which is used to rate anterior crural nerve disabilities.  A May 2008 VA examiner also indicated that the Veteran's sensory pattern was more consistent with a femoral neuropathy rather than simply the anterior femoral cutaneous nerve branch.  Service connection, however, has not been established for neuropathy, including femoral neuropathy, and the evidence does not indicate that any present neuropathy developed or was aggravated by a service-connected disability nor that the diagnosis of meralgia paresthetica is erroneous.  It is also significant to note that recent September 2014 and March 2015 VA examinations found that Veteran's left anterior crural (femoral) nerve was normal.  The Board finds at this time no reason to amend the Veteran's assigned diagnostic code or to assign any separate ratings.  Thus, entitlement to a schedular rating in excess of 10 percent for meralgia paraesthetica of the left leg/thigh is denied.

Varicose Veins, Left Leg, Postoperative 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a noncompensable rating for his service-connected postoperative left leg varicose veins, prior to March 19, 2007, and at 10 percent since March 29, 2007.  His disability is appropriately rated pursuant to Diagnostic Code 7120.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Under Diagnostic Code 7120, a non-compensable rating is warranted for asymptomatic, palpable, or visible varicose veins; a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.

Prior to March 19, 2007

The Board notes during the appeal period a September 2008 Decision Review Officer (DRO) decision granted a 10 percent increased rating back to the Veteran's "date of claim" for increase.  As explained by the Board in its August 2014 Remand, the Board essentially found on appeal the Veteran's claim dating back to January 9, 2006 with respect to this issue.  As such, the Board will give the Veteran the benefit of the doubt and grant him a 10 percent rating, prior to March 19, 2007. 

Moreover, a May 2007 VA examination, the earliest examination during the period of appeal, reflects complaints by the Veteran of chronic aching pain in his left lower extremity.  It was noted that there is no symptom or edema that is relieved by elevation of the extremity.  No edema, ulcer, stasis pigmentation or eczema of the left lower extremity where observed. 

After a review of all of the evidence, the Board finds that a 10 percent rating is warranted for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The Board finds that it is factually ascertainable that the symptoms have existed throughout the period on appeal.  

Since March 19, 2007

Nevertheless, the Board finds that a rating in excess of 10 percent is not warranted at any point during the period on appeal.  As noted above, at a May 2007 VA examination, the Veteran complained of chronic aching pain in his left lower extremity.  It was noted that there is no symptom or edema that is relieved by elevation of the extremity and no edema, ulcer, stasis pigmentation or eczema of the left lower extremity where observed. 

At a May 2008 VA examination the VA examiner noted that there were no overt varicose veins, but there were small minimal spider veins.  The Veteran reported that he experiences swelling and aching of the left leg.  He reported that elevation helped with swelling and discomfort and reported that if he elevated his leg for too long his leg went to sleep.  He reported that he was prescribed thigh-high support hose and had used full hose for the varicose veins. 

At a September 2014 VA examination the Veteran reported that he continued to have pains in his leg and was taking tramadol, Cymbalta, and Neurontin.  He reported painful varicose veins in both legs and spasms/cramps in both legs, feet, and calves.  It was noted he had aching in the leg after prolonged standing, aching in the leg after prolonged walking, fatigue in the leg after prolonged standing, fatigue in the leg after prolonged walking, and that his symptoms were relieved by elevation of the extremity.  There was persistent stasis pigmentation, persistent eczema, intermittent edema of the extremity, and constant pain at rest.  It was noted that the Veteran used a cane for stability.  The VA examiner also noted that the Veteran had palpable and visible varicose veins in both legs that were tender to palpation. 

Based upon the lay and medical evidence of record, the Board concludes that the evidence weighs against the Veteran's claim that a rating in excess of 10 percent for varicose veins of the left leg is warranted for any period on appeal.  Overall the evidence shows his symptoms, including persistent stasis pigmentation, persistent eczema, intermittent edema of the extremity, and constant pain at rest, are relieved by elevation of extremity or compression hosiery.  A higher 20 percent schedular rating requires evidence of varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  There is no evidence in this case demonstrating that his left lower extremity varicose veins is manifested by persistent edema that is incompletely relieved by elevation of extremity.  

The Board acknowledges that the Veteran is competent to report his observable symptoms, including the presence of visible varicose veins and feelings of numbness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not possess the medical expertise required to assess specific and complex manifestations of his conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 4.104, DC 7120; 4.124a, DC 8629 (2015).  It is significant to note that he has multiple, complex medical disorders affecting the left lower extremity and that the attribution of specific, non-observable, symptom manifestations to a service-connected disability requires medical expertise.  Therefore, to the extent the Veteran has asserted entitlement to an increased disability ratings, the Board affords more probative weight to the medical evidence of record discussed above, including the VA examinations of record.  As such, the Board finds that the preponderance of the evidence is against any rating higher than 10 percent for any portion of the period on appeal.

III. Extraschedular and TDIU Claims

Consideration has also been given to whether the schedular evaluations addressed in this appeal are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Although the Board may not assign an extraschedular rating in the first instance, it may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Kuppamala v. McDonald, No. 14-2449 (Dec. 30, 2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).

In determining whether an extraschedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the credible evidence as to the manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned.  The evidence clearly noted the Veteran's manifest symptoms and impairment due to these disorders.  The criteria for the ratings assigned herein reasonably describes the Veteran's disability level and symptomatology.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The persuasive evidence of record demonstrates that during the course of this appeal the Veteran has been unemployed, but that the basis for his employment impairment is primarily due to nonservice-connected disabilities.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disabilities have resulted in any recent hospitalizations.  The Board finds, therefore, that the service-connected disabilities at issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disability manifestations that have not been attributed to a specific service-connected condition.  Thus, referral is not warranted.

A total rating for compensation may also be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2015).  

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013).  The Court has held that TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

The Veteran contends that he has been unable to work as a result of his service-connected disabilities.  It is, therefore, asserted that a TDIU is warranted.  The Veteran is service connected for varicose veins of the left leg, postoperative, evaluated as 10 percent disabling and meralgia paresthetica of the left thigh, evaluated as 10 percent disabling for the entire period on appeal.  His combined service-connected disability evaluation is 20 percent.  The Veteran does not meet the schedular criteria for a TDIU rating.  See 38 C.F.R.  § 4.16(a).

As the evidence shows the Veteran is unemployable, the Board must also consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  

The Board notes that a September 2014 VA examiner found the Veteran had bilateral varicose veins that impacted his ability to work due to increased pain with prolonged sitting or standing or walking.  No opinion was provided, however, as to the impact attributable solely to the service-connected left varicose veins disability.  A September 2014 VA examiner found that the Veteran's peripheral nerve condition did not impact his ability to work.  A March 2015 VA examiner found that the Veteran's peripheral nerve condition affected his ability to work, but attributed the impact to dysthesia of the bilateral upper and lower extremities.  No opinion was provided as to the impact attributable solely to the service-connected meralgia paresthetica of the left thigh.  Significantly, the March 2015 examiner also noted the Veteran's nonservice-connected left tibial and peroneal were affected by diabetic neuropathy, as well as multiple other nerves, and that this impairment was moderate to severe.  

The Board further notes that the evidence reflects that the Veteran has been awarded Social Security Administration (SSA) disability benefits, primarily due to nonservice-connected back disorders and secondarily to osteoarthrosis and allied disorders.  The July 2004 determination noted he had the equivalent of a high school education and past relevant work experience as a corrections officer, security guard, and cook.  The decision also referenced diagnoses of left meralgia paresthetica, left femoral neuropathy, left femoral palsy, left lower extremity radiculopathy, and history of bilateral lower extremity varicosities without opinion as to the degree of impairment due to these specific disorders.  The Veteran's combined impairments were found to prevent even sedentary work.  The Board notes that the SSA determination, while relevant, is not binding on VA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  .

Based upon the evidence of record, the Board finds the Veteran is no currently unemployable due only to his service-connected disabilities.  The overall evidence demonstrates that the Veteran would not be prevented from maintaining any substantially gainful employment due only to his service-connected meralgia paraesthetica of the left leg/thigh, and varicose veins, left leg, postoperative (varicose veins), standing alone.  The treatment records also reflect that he has numerous additional conditions for which he is not service-connected.  Although he has severe impairments due to these conditions, and clearly he cannot work, these disorders cannot be considered in determining entitlement to TDIU based on his service-connected disabilities alone.  The symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 20 percent combined rating.  

Accordingly, a basis for a grant of a TDIU on a schedular or extraschedular basis has not been presented at any point during the appeals period.  The evidence does not demonstrate that the Veteran is unemployable due to his service-connected disabilities.  The preponderance of the evidence is against the Veteran's claim for any increased ratings.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify in this case was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's written assertions.  The Veteran was afforded VA examinations and/or opinions for his meralgia paraesthetica (June 2007, September 2007, May 2008, December 2009, January 2010, May 2010, November 2010, September 2014, and March 2015), and for his varicose veins (May 2007, May 2008, and September 2014).  The Board finds the available medical evidence is sufficient for adequate determinations.

The Board finds that consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), there was compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  As noted, the case was remanded in August 2009 and August 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Restoration of a 10 percent rating for meralgia paraesthetica of the left leg/thigh from June 1, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for meralgia paraesthetica of the left leg/thigh is denied.

Prior to March 19, 2007, a 10 percent rating, but no higher, for service-connected varicose veins, left leg, postoperative (varicose veins), is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for varicose veins, left leg, postoperative (varicose veins), since March 19, 2007, is denied.

Entitlement to a TDIU is denied.


______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


